PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,931,119
Issue Date: 2021 Feb 3
Application No. 13/738,533
Filing or 371(c) Date: 10 Jan 2013
Attorney Docket No. 007841.00145 
:
:
:
:	REQUEST FOR INFORMATION
:
:
:

This is a response to applicant’s “PETITION UNDER 37 CFR 1.183” filed February 1, 2022, which is being treated as a request under 37 CFR 1.705(b), requesting that the Office adjust the patent term adjustment (PTA) by 113 days from 256 days to from 369 days. 

This Request for Information is not the Director's decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

On February 23, 2021, the patent issued with a PTA determination of 0 days. On April 23, 2021, patentee filed a “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)” seeking an adjustment of the determination of 0 days, along with a petition under 37 CFR 1.183.

On December 1, 2021, the Office mailed a decision on the petition under 37 CFR 1.183, which included a Request for Information and a redetermination of the PTA to 256 days.  The decision noted that on both September 17, 2015 and June 19, 2018, two IDSs were filed. A proper statement under 37 CFR 1.704(d) was provided for one of the IDSs filed on each of those dates, but the other IDSs filed on each of those dates was not accompanied by a proper statement under 37 CFR 1.704(d). A proper statement under 37 CFR 1.704(d) must accompany, or be provided on petition under 37 CFR 1.183, for each and every IDS in order for the IDS not to be considered a failure to engage in reasonable efforts to conclude processing to examination within the meaning of 37 CFR 1.704(c)(8) or (c)(10).

Patentee states that applicant “hereby submits herewith the certification statements for each of the information disclosure statements filed September 17, 2015 and June 19, 2018, with complete copies of the IDSs as filed on those dates.”

Request for Information

Patentee’s argument is not persuasive. On September 17, 2015, two IDSs were filed. One IDS cited, inter alia, U.S. Patent No. 7,596,008 by Iwata, et al. (the “Iwata IDS”), the other IDS cited, inter alia, cited U.S. Patent Application Publication No. 20070029636 to Kanemaru et al. (“the Kanemaru IDS”). Only one proper statement under 37 CFR 1.704(d) has been provided which states that “[t]he information is identified on the attached PTO/SB/08A form filed September 17, 2015.”1

It is not clear which of the IDSs filed September 17, 2015 this statement under 37 CFR 1.704(d) applies to, as it appears to apply to only one of the IDSs filed on that date. The originally filed certifications for the two IDSs filed September 17, 2015 vary from the language required by 37 CFR 1.704(d) and are therefore not considered statements in accordance with 37 CFR 1.704(d).

Additionally, on June 19, 2018, two IDSs were filed. One IDS cited, inter alia, U.S. Patent Application Publication No. 20030121514 by Davenport, et al. (“the Davenport IDS”), while the other IDS cited, inter alia, U.S. Patent Application Publication No. 20130335861 to Laschinski et al. (“the Laschinski IDS”). Only one proper statement under 37 CFR 1.704(d) has been provided which states that “[t]he information is identified on the attached PTO/SB/08A form filed June 19, 2018.”2

Petitioner must submit statement(s) under 37 CFR 1.704(d) all four (4) of these IDSs in order for them not to be considered a failure to engage in reasonable efforts to conclude processing or examination. The showing of record does not clearly indicate that a statement under 37 CFR 1.704(d) is being provided for each of these four (4) IDSs. Petitioner may wish to clarify in the transmittal letter accompanying each of the statements under 37 CFR 1.704(d) which IDS the statement(s) are directed to. Petitioner may also wish to consider using the Office’s form PTO/SB/133 when submitting the statements.

The Office is seeking the following:

It appears that petitioner wants to obtain the benefit of a 1.704(d) statement.  In order to receive such benefit, the statement under 1.704(d) must be made (the Office will not waive the requirement to make the statement) and a petition under 1.183 (including the petition fee) must be filed and granted to waive the requirement of 1.704(d) that the statement accompany the IDS.  

A renewed petition under 37 CFR 1.183 must be filed accompanied by a request under 37 CFR 1.705(b) and the above-identified statements under 37 CFR 1.704(d).

On the present record, the 7-day and 106-day periods of applicant delay will not be removed.  



Overall PTA Calculation

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
663 + 251 + 0 – 0 – 658 = 256

Patentee’s Calculation

663 + 251 + 0 – 0 – 545 = 369 

Conclusion

Patentee is entitled to PTA of two hundred fifty-six (256) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 663 + 251 + 0 – 0 – 658 = 256 days. 

Patentee has two (2) months from the date of the Office’s Request for Information to file a renewed request supplying the requested information. This two month period is extendable under 37 CFR 1.136(a). The request for information does not require a fee if filed within two months of the mail date of the request. However, patentee who responds more than two months after the mail date of the information request is required to pay the extension of time fee.   If patentee fails to timely supply the requested information, the Office will issue its redetermination or decision on patent term adjustment and will deny patentee’s petition with respect to the issues for which the information was requested.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314
ATTN:  Office of Petitions



Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Petition filed February 1, 2022, pages 7-8.
        2 Petition filed February 1, 2022, pages 5-6.